Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 04/29/2022.

Election/Restrictions
	Applicant’s election with in the Reply filed on 04/29/2022 of Group I, claims 2 and 6-14 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Applicant has elected in the Reply filed on 04/29/2022 the following species: 
	A. the antibody sequence which has a net charge of between 0 and +12 at about pH7 (claim 2)
	B. the amino acids are combined (claim 2)
	C. the combination changes a positive amino acid to a neutral or negative amino acid (claim 11)
	D. the amino acid sequence that is being modified is Kabat residue H43 (claim 12)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 2-20 are pending.
Claims 3-5 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 04/29/2022.
Claims 2 and 6-14 are under examination in this Office Action.

Claim Rejections - 35 USC § 112 - (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2 and 6-14 provide for the use of a translationally active linear DNA cassette, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
	Claims 2 and 8 indefinite and vague in the recitation of "about pH7".  It is not clear what pH would be about pH7.  Correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2 and 6-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception an abstract idea without significantly more.
The limitations of claims 2 and 6-14 directed to an abstract idea are a method of making an antibody, comprising selecting and combining two or more human germline amino acids; to make the antibody which has a net charge of between 0 and +12 at about pH7; wherein the antibody has a higher bioavailability than the human germline amino acids; wherein the antibody is an IgG1 antibody; wherein the net charge is calculated using the entire sequence of the antibody, including a C-terminal lysine; wherein the net charge at about pH7 is between +1 to +12, +1 to +10; or +4 to +10; further comprising making one or more amino acid substitutions in the antibody; wherein the net charge is calculated at a pH value from 6.6 to 7.4, 6.7 to 7.3, 6.8 to 7.2, or 6.9 to 7.1; wherein the combination: (a) changes a positive amino acid to a neutral or negative amino acid; wherein there is a positive or negative or neutral amino acid Kabat residue H43 of the antibody; wherein the antibody has a bioavailability of at least 60%, at least 65%, at least 70%, or at least 75% upon subcutaneous administration to a human; wherein said bioavailability is a predicted bioavailability.
These above limitations directed to an abstract idea constitute mental processes.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.
Claim 2 comprises method steps that consist of a high level of generality as to preempt any future use of measuring or correlating, specifically, claim 2 states "selecting and combining two or more human germline amino acids; to make the antibody which has a net charge of between 0 and +12 at about pH7; wherein the antibody has a higher bioavailability than the human germline amino acids".

Claim Rejections - 35 USC § 112 (Scope of Enablement)

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making the IgG1 antibodies in Table 3 formulated with hyaluronidase, does not reasonably provide enablement for a method of making any antibody which has a net charge of between 0 and +12 at about pH7; wherein the antibody has a higher bioavailability than the human germline amino acids.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation". These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
The examples described in the application appear to show a correlation between a net charge at pH7 of around +5 or between 0 and+ 12 and the bioavailability of lgG1 antibodies administered subcutaneously to human patients (pgs. 19-20). The optimum pI for maximum bioavailability appears to be 8.8. or between 8.4 and 9.3 (pg. 21). These data were derived from the analysis of the charge, pI and bioavailability of 20 antibodies, most of them commercial (table 3). According to the statements on pg. 21, the strong correlation observed between human bioavailability data and net charge or pI does not translate to non-human models. However, the inventors concluded that it may be possible to predict the human bioavailability of antibodies administered by subcutaneous injection using the net charge of the molecule at pH 7. They also suggest that the net charge at pH 7, which appears to be a more reliable predictor of bioavailability than the pI (example 3), can be optimized by modifying the amino acid sequence (examples 4 and 5).
As explained on pg. 20 of the application, the alleged correlation between the net charge at pH7 and bioavailability is only observed for IgG1 antibodies that do not display extreme charge distribution heterogeneity across the molecule. Furthermore, it was well known in the art that not only the characteristics of the antibody but also other elements like the ingredients present in the of formulation and the injection site influence bioavailability of mAbs administered subcutaneously. For example, as acknowledged on pg. 20, the presence of hyalorunidase is known in the art to increase bioavailability. Therefore, it cannot be assumed that the correlation between the net charge at pH7 and bioavailability described in the examples will be observed independently of all these other factors.
As discussed above undue experimentation would be required to practice the claimed invention commensurate with the scope of the claims. Reasonable correlation must exist between the scope of the claims and scope of enablement set forth. In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in specification, and the breadth of the claims, it would take undue trials and errors to practice the full scope of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 2 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mach et al. (2011) Therapeutic Delivery volume 2 pages 727 to 736 cited in the 4/29/2022 IDS (hereinafter referred to as "Mach").
	With regards to claims 2 and 6-14, Mach teaches:
	a) as in claims 2 and 6-14, a method of making an antibody, comprising selecting and combining two or more human germline amino acids; to make the antibody which has a net charge of between 0 and +12 at about pH7; wherein the antibody has a higher bioavailability than the human germline amino acids; wherein the antibody is an IgG1 antibody; wherein the net charge is calculated using the entire sequence of the antibody, including a C-terminal lysine; wherein the net charge at about pH7 is between +1 to +12, +1 to +10; or +4 to +10; further comprising making one or more amino acid substitutions in the antibody; wherein the net charge is calculated at a pH value from 6.6 to 7.4, 6.7 to 7.3, 6.8 to 7.2, or 6.9 to 7.1; wherein the combination: (a) changes a positive amino acid to a neutral or negative amino acid; wherein there is a positive or negative or neutral amino acid Kabat residue H43 of the antibody; wherein the antibody has a bioavailability of at least 60%, at least 65%, at least 70%, or at least 75% upon subcutaneous administration to a human; wherein said bioavailability is a predicted bioavailability (see entire document especially Abstract and pages 726 to 732).
	Thus, Mach anticipates the present claims.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639